                Case 18-12491-CSS              Doc 2118         Filed 10/15/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
--------------------------------------------------------------- x
                                                                :
In re:                                                          : Chapter 11
                                                                :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                         Case No. 18-12491 (CSS)
                                                                :
                  Debtors.                                      : (Jointly Administered)
                                                                :
                                                                : Related D.I.: 198, 2030
--------------------------------------------------------------- x


    CERTIFICATE OF NO OBJECTION REGARDING TWENTY-FIRST MONTHLY
     FEE APPLICATION OF WALLER LANSDEN DORTCH & DAVIS, LLP FOR
       ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
    REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS FOR THE
              PERIOD OF JULY 1, 2020 THROUGH JULY 31, 2020

         I, Stuart M. Brown, an attorney with DLA Piper LLP (US) (“DLA”), as counsel to Promise

Healthcare Group, LLC and its affiliated debtors and debtors in possession (collectively, the

“Debtors”) in the above-captioned chapter 11 cases, hereby certify the following:

         1.       On September 1, 2020, Waller Lansden Dortch & Davis, LLP (“Waller”) filed the

Twenty-First Monthly Fee Application of Waller Lansden Dortch & Davis, LLP for Allowance of


1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at
The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center
at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing
address for the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, Inc., 50 California
Street, Suite 1900, San Francisco, CA 94111.




EAST\177026630.1
              Case 18-12491-CSS         Doc 2118     Filed 10/15/20     Page 2 of 3




Compensation for Services Rendered and Reimbursement of Expenses as Counsel to the Debtors

for the Period of July 1, 2020 through July 31, 2020 [D.I. 2030] (the “Application”).

       2.      The deadline for the filing of objections or responses to the Application was

September 21, 2020, at 4:00 p.m. (prevailing Eastern Time).

       3.      As of the date hereof, neither Waller, nor DLA, as counsel to the Debtors, has been

served with any objection or response to the Application, and a review of the Court’s docket in

these cases indicates that no objections or responses to the Application have been filed.

       4.      Pursuant to the Administrative Order Establishing Procedures for Interim

Compensation and Reimbursement of Expenses of Professionals [D.I. 198], Waller is now allowed

compensation in the amount of $86,773.50, and the Debtors are now authorized to pay $69,554.36,

which is the sum of 80% of the requested fees, equal to $69,418.80, and 100% of the requested

expenses, equal to $135.56, on an interim basis without further Court order.



                          [Remainder of Page Intentionally Left Blank]




                                                 2
EAST\177026630.1
              Case 18-12491-CSS   Doc 2118    Filed 10/15/20   Page 3 of 3




Dated: October 15, 2020               DLA PIPER LLP (US)
       Wilmington, Delaware
                                      /s/ Stuart M. Brown
                                      Stuart M. Brown (#4050)
                                      Matthew S. Sarna (#6578)
                                      1201 N. Market Street, Suite 2100
                                      Wilmington, DE 19801
                                      Telephone: (302) 468-5700
                                      Facsimile: (302) 394-2341
                                      Email: Stuart.Brown@us.dlapiper.com
                                              Matthew.Sarna@us.dlapiper.com
                                      -and-
                                      WALLER LANSDEN DORTCH & DAVIS, LLP
                                      John Tishler (admitted pro hac vice)
                                      Katie G. Stenberg (admitted pro hac vice)
                                      Blake D. Roth (admitted pro hac vice)
                                      Tyler N. Layne (admitted pro hac vice)
                                      511 Union Street, Suite 2700
                                      Nashville, TN 37219
                                      Telephone: (615) 244-6380
                                      Facsimile: (615) 244-6804
                                      Email: John.Tishler@wallerlaw.com
                                             Katie.Stenberg@wallerlaw.com
                                             Blake.Roth@wallerlaw.com
                                             Tyler.Layne@wallerlaw.com

                                      Attorneys for the Debtors and
                                      Debtors in Possession




                                         3
EAST\177026630.1
